Hemingway, J. The learned judge, who tried this case below, proceeded upon a mistaken view of the law. He held that under the law no valid contract of hire of a superintendent by the school board, to be wholly executed after the next annual election, could be made before the annual election or before the new board of school directors should organize. The statute provides that the “board of directors shall have power to employ a superintendent of the schools.” The-power is granted in the broadest terms, without placing any limitation or restriction upon its exercise.  Superintendent recVo^s^to em-p!oy' In the case of Stephenson v. School Directors. 87 Ill., 255, the Supreme Court of Illinois, in a case involving a contract with a teacher, decided, under a statute somewhat similar to-ours, that the power was thus limited; but the decision was placed upon the ground that the meeting which chose directors determined what should be. taught in the schools, and that it was a necessary inference that no contract could be made until it was known what service was to be contracted for. No such reason can be found for that conclusion in our statute, for nothing happens at the school election that affects-the terms, character or duration of the contract with a superintendent. It is contended that the selection of superintendents during each year should be left to the exclusive control of the board for that year. As a matter of policy, an argument might be made upon either side of that contention. There is nothing in the law to sustain the affirmative. Public interest might suffer from unwise contracts covering an extended term in future; they might suffer equally for want of power to make a contract when a good opportunity offered. But with the question of poliey we have no concern, except in so far as it aids in ascertaining legislative intent. There is nothing in the act that implies that the legislature intended either more or less than it said. We therefore conclude that the act furnishes an accurate expression of legislative intent, and that there is no law that forbids the school board to make a contract for a superintendent for a term beginning-after some members-of the board go out of office. This conclusion is sustained by the weight of authority as well as by reason. Reubelt v. Noblesville, 106 Ind., 480; Wait v. Ray, 67 N. Y., 38; Tappan v. School District, 44 Mich., 500; Webster v. School District, 16 Wis., 337. On the facts found by the court below, there should have been a judgment for the appellant. The judgment will therefore be reversed, and judgment entered here in accordance with said finding.